Exhibit 10.1
BANKATLANTIC BANCORP, INC.
2005 Restricted Stock and Option Plan
(as amended on September 26, 2008)
     1. PURPOSES. The purposes of this BankAtlantic Bancorp, Inc. (“Company”)
2005 Restricted Stock and Option Plan (the “Plan”) are to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentive to the Employees of the Company or its Subsidiaries (as
defined in Section 2 below) as well as other individuals who perform services
for the Company and its Subsidiaries, and to promote the success and
profitability of the Company’s business. Options granted hereunder may be either
“incentive stock options,” as defined in Section 422 of the Internal Revenue
Code of 1986, as amended, or “non-qualified stock options,” at the discretion of
the Committee (as defined in Section 2 below) and as reflected in the terms of
the Stock Option Agreement (as defined in Section 2 below).
     2. DEFINITIONS. As used herein, the following definitions shall apply:
          (a) “Award Notice” shall mean, with respect to a particular Restricted
Stock Award, a written instrument signed by the Company and the recipient of the
Restricted Stock Award evidencing the Restricted Stock Award and establishing
the terms and conditions thereof.
          (b) “Award Recipient” shall mean the recipient of a Restricted Stock
Award.
          (c) “Beneficiary” shall mean the Person designated by an Award
Recipient to receive any Shares subject to a Restricted Stock Award made to such
Award Recipient that become distributable following the Award Recipient’s death.
          (d) “Board of Directors” shall mean the Board of Directors of the
Company.
          (e) “Class A Common Stock” shall mean the Class A common stock, par
value $0.01 per share, of the Company.
          (f) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (g) “Committee” shall mean the Committee appointed by the Board of
Directors in accordance with paragraph (a) of Section 4 of the Plan.
          (h) “Company” shall mean BankAtlantic Bancorp, Inc., a Florida
corporation, and its successors and assigns.
          (i) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of sick leave, military
leave, or any other leave of absence approved by the Board of Directors of the
Company or the Committee. Continuous Status as an Employee shall not be deemed
terminated or interrupted by

1



--------------------------------------------------------------------------------



 



a termination of employment followed immediately by service as a non-Employee
director of the Company or one or more of its Subsidiaries until a subsequent
termination of all service as either a non-Employee director or an Employee.
          (j) “Covered Employee” shall mean, for any taxable year of the
Company, a person who is, or who the Committee determines is reasonably likely
to be, a “covered employee” (within the meaning of section 162(m) of the Code).
          (k) “Disability” shall mean permanent and total disability as defined
in Section 22(e)(3) of the Code.
          (l) “Employee” shall mean any person, including officers and
directors, employed by the Company or any Parent or Subsidiary of the Company.
The payment of a director’s fee by the Company shall not be sufficient to
constitute “employment” by the Company.
          (m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (n) “Fair Market Value” shall be determined by the Committee in its
discretion; provided, however, that where there is a public market for the
Class A Common Stock, the fair market value per Share shall be (i) if the
Class A Common Stock is listed or admitted for trading on any United States
national securities exchange, or if actual transactions are otherwise reported
on a consolidated transaction reporting system, the closing price of such stock
on such exchange or reporting system, as the case may be, on the relevant date,
as reported in any newspaper of general circulation, or (ii) if the Class A
Common Stock is quoted on the National Association of Securities Dealers
Automated Quotations (“NASDAQ”) System, or any similar system of automated
dissemination of quotations of securities prices in common use, the mean between
the closing bid and asked quotations for such stock on the relevant date, as
reported by a generally recognized reporting service.
          (o) “Incentive Stock Option” shall mean a stock option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.
          (p) “Nonqualified Stock Option” shall mean a stock option not intended
to qualify as an Incentive Stock Option or a stock option that at the time of
grant, or subsequent thereto, fails to satisfy the requirements of Section 422
of the Code.
          (q) “Option” shall mean a stock option granted pursuant to the Plan.
          (r) “Optioned Stock” shall mean the Class A Common Stock subject to an
Option.
          (s) “Optionee” shall mean the recipient of an Option.

2



--------------------------------------------------------------------------------



 



          (t) “Parent” shall mean a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.
          (u) “Performance-Based Restricted Stock Award” shall mean a Restricted
Stock Award to which Section 8.3 is applicable.
          (v) “Performance Goal” shall mean, with respect to any
Performance-Based Restricted Stock Award, the performance goal(s) established
pursuant to Section 8.3(a), the attainment of which is a condition of vesting of
the Performance-Based Restricted Stock Award.
          (w) “Performance Measurement Period” shall mean, with respect to any
Performance Goal, the period of time over which attainment of the Performance
Goal is measured.
          (x) “Person” shall mean an individual, a corporation, a partnership, a
limited liability company, an association, a joint-stock company, a trust, an
estate, an unincorporated organization and any other business organization or
institution.
          (y) “Restricted Stock Award” shall mean an award of Shares pursuant to
Section 8.
          (z) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Exchange Act or any successor rule.
          (aa) “Service” shall mean, unless the Committee provides otherwise in
an Award Notice: (a) service in any capacity as a common-law employee, director,
advisor or consultant to the Company or a Parent or Subsidiary; (b) service in
any capacity as a common-law employee, director, advisor or consultant
(including periods of contractual availability to perform services under a
retainer arrangement) to an entity that was formerly a Parent or Subsidiary, to
the extent that such service is an uninterrupted continuation of services being
provided immediately prior to the date on which such entity ceased to be a
Parent or Subsidiary; and (c) performance of the terms of any contractual
non-compete agreement for the benefit of the Company or a Parent or Subsidiary.
          (bb) “Share” shall mean a share of the Class A Common Stock, as
adjusted in accordance with Section 9 of the Plan.
          (cc) “Stock Option Agreement” shall mean the written option agreements
described in Section 14 of the Plan.
          (dd) “Subsidiary” shall mean a “subsidiary corporation,” whether now
or hereafter existing, as defined in Section 424(f) of the Code.

3



--------------------------------------------------------------------------------



 



          (ee) “Transferee” shall mean a “transferee” of the Optionee as defined
in Section 7.4 of the Plan.
     3. STOCK. Subject to the provisions of Section 9 of the Plan, the maximum
aggregate number of Shares which may be issued for Restricted Stock Awards and
upon the exercise of Options under the Plan is 1,200,000 Shares. The maximum
aggregate number of Shares which may be covered by Options granted to
individuals who are Covered Employees shall be 400,000 Shares during any
calendar year. The maximum aggregate number of Shares which may be issued as
Restricted Stock Awards to individuals who are Covered Employees shall 400,000
Shares during any calendar year. If an Option or Restricted Stock Award should
expire or become un-exercisable for any reason without having been exercised or
vested in full, the unpurchased Shares which were subject thereto shall, unless
the Plan shall have been terminated, become available for further grant under
the Plan.
     Subject to the provisions of Section 9 of the Plan, no person shall be
granted Options under the Plan in any calendar year covering an aggregate of
more than 60,000 Shares. If an Option should expire, become unexercisable for
any reason without having been exercised in full, or be cancelled for any reason
during the calendar year in which it was granted, the number of Shares covered
by such Option shall nevertheless be treated as Options granted for purposes of
the limitation in the preceding sentence.
     4. ADMINISTRATION.
     (a) Procedure. The Plan shall be administered by a Committee appointed by
the Board of Directors, which initially shall be the Compensation Committee of
the Company. The Committee shall consist of not less than two (2) members of the
Board of Directors. Once appointed, the Committee shall continue to serve until
otherwise directed by the Board of Directors. From time to time the Board of
Directors, at its discretion, may increase the size of the Committee and appoint
additional members thereof, remove members (with or without cause), and appoint
new members in substitution therefor, and fill vacancies however caused;
provided, however, that at no time shall a Committee of less than two
(2) members of the Board of Directors administer the Plan. If the Committee does
not exist, or for any other reason determined by the Board of Directors, the
Board may take any action and exercise any power, privilege or discretion under
the Plan that would otherwise be the responsibility of the Committee.
     (b) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its discretion: (i) to grant Incentive
Stock Options, in accordance with Section 422 of the Code, to grant Nonqualified
Stock Options or to grant Restricted Stock Awards; (ii) to determine, upon
review of relevant information, the Fair Market Value of the Class A Common
Stock; (iii) to determine the exercise price per share of Options to be granted
or consideration for Restricted Stock Awards; (iv) to determine the persons to
whom, and the time or times at which, Options and Restricted Stock Awards shall
be granted and the number of Shares to be represented by each Option or
Restricted Stock Award; (v) to determine the vesting schedule of the Options and
Restricted Stock Awards to be granted; (vi) to interpret the Plan; (vii) to

4



--------------------------------------------------------------------------------



 



prescribe, amend and rescind rules and regulations relating to the Plan;
(viii) to determine the terms and provisions of each Option or Restricted Stock
Award granted (which need not be identical) and, with the consent of the holder
thereof if required, modify or amend each Option or Restricted Stock Award;
(ix) to accelerate or defer (with the consent of the holder thereof) the
exercise or vesting date of any Option or the vesting date of any Restricted
Stock Award; (x) to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Option or Restricted Stock
Award previously granted by the Committee; (xi) to grant an Option in
replacement of Options previously granted under this Plan; and (xii) to make all
other determinations deemed necessary or advisable for the administration of the
Plan.
     (c) Effect of the Committee’s Decision. All decisions, determinations and
interpretations of the Committee shall be final and binding on all Optionees,
Award Recipients or Transferees, if applicable.
     5. ELIGIBILITY. Incentive Stock Options may be granted only to Employees.
Nonqualified Stock Options and Restricted Stock Awards may be granted to
Employees as well as directors, independent contractors and agents who are
natural persons (but only if such Options or Restricted Stock Awards are granted
as compensation for personal services rendered by the independent contractor or
agent to the Company or a Subsidiary that are not services in connection with
the offer or sale of securities in a capital-raising transaction or services
that directly or indirectly promote or maintain a market for the Company’s
securities), as determined by the Committee. Any person who has been granted an
Option or Restricted Stock Award may, if he is otherwise eligible, be granted an
additional Option or Options or Restricted Stock Award.
     Except as otherwise provided under the Code, to the extent that the
aggregate Fair Market Value of Shares for which Incentive Stock Options (under
all stock option plans of the Company and of any Parent or Subsidiary) are
exercisable for the first time by an Employee during any calendar year exceeds
$100,000, such excess Options shall be treated as Nonqualified Stock Options.
For purposes of this limitation, (a) the Fair Market Value of Shares is
determined as of the time the Option is granted and (b) the limitation is
applied by taking into account Options in the order in which they were granted.
     The Plan shall not constitute a contract of employment nor shall the Plan
confer upon any Optionee or Award Recipient any right with respect to
continuation of employment or continuation of providing services to the Company,
nor shall it interfere in any way with his right or the Company’s or any Parent
or Subsidiary’s right to terminate his employment or his provision of services
at any time.
     6. TERM OF PLAN. The Plan shall become effective upon its adoption by the
Board of Directors; provided, however, if the Plan is not approved by
shareholders of the Company in accordance with Section 15 of the Plan within
twelve (12) months after the date of adoption by the Board of Directors, the
Plan and any Options or Restricted Stock Awards granted thereunder shall
terminate and become null and void. The Plan shall continue in effect ten
(10) years from the effective date of the Plan, unless sooner terminated under
Section 11 of the Plan.

5



--------------------------------------------------------------------------------



 



     7. STOCK OPTIONS.
     7.1 Term of Option. The term of each Option shall be ten (10) years from
the date of grant thereof or such shorter term as may be provided in the Stock
Option Agreement. However, in the case of an Incentive Stock Option granted to
an Employee who, immediately before the Incentive Stock Option is granted, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant thereof or
such shorter time as may be provided in such Optionee’s Stock Option Agreement.
     7.2 Exercise Price And Consideration.
     (a) Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as determined by the
Committee, but shall be subject to the following:
          (i) In the case of an Incentive Stock Option which is
               (A) granted to an Employee who, immediately before the grant of
such Incentive Stock Option, owns stock representing more than ten percent (10%)
of the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than one hundred and
ten percent (110%) of the Fair Market Value per Share on the date of grant.
               (B) granted to an Employee not within (A), the per share exercise
price shall be no less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.
               (C) In the case of a Nonqualified Stock Option, the per Share
exercise price shall be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.
     (b) Certain Corporate Transactions. In the event the Company substitutes an
Option for a stock option issued by another corporation in connection with a
corporate transaction, such as a merger, consolidation, acquisition of property
or stock, separation (including a spin-off or other distribution of stock or
property), reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code) or partial or complete
liquidation involving the Company and such other corporation, the exercise price
of such substituted Option shall be as determined by the Committee in its
discretion (subject to the provisions of Section 424(a) of the Code in the case
of a stock option that was intended to qualify as an “incentive stock option”)
to preserve, on a per Share basis immediately after such corporate transaction,
the same ratio of Fair Market Value per Option Share to exercise price per Share
which existed immediately prior to such corporate transaction under the option
issued by such other corporation.

6



--------------------------------------------------------------------------------



 



     (c) Payment. The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Committee and may consist entirely of cash, check, promissory note, or other
shares of the Company’s capital stock having a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised, or any combination of such methods of payment, or
such other consideration and method of payment for the issuance of Shares to the
extent permitted under the law of the Company’s jurisdiction of incorporation.
The Committee may also establish coordinated procedures with one or more
brokerage firms for the “cashless exercise” of Options, whereby Shares issued
upon exercise of an Option are delivered against payment by the brokerage firm
on the Optionee’s behalf. When payment of the exercise price for the Shares to
be issued upon exercise of an Option consists of shares of the Company’s capital
stock, such shares will not be accepted as payment unless the Optionee or
Transferee, if applicable, has held such shares for the requisite period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes.
     7.3 Exercise Of Option.
     (a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Committee, including performance criteria with respect to the
Company or its Subsidiaries and/or the Optionee, and as shall be permissible
under the terms of the Plan. An Option may not be exercised for a fraction of a
Share. An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may, as authorized by the Committee, consist of any
consideration and method of payment allowable under Section 7.2(c) of the Plan.
Until the issuance of the stock certificate evidencing such Shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), which in no event will be delayed more than
thirty (30) days from the date of the exercise of the Option, no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in the
Plan. Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.

7



--------------------------------------------------------------------------------



 



     (b) Termination of Status as an Employee. Subject to this Section 7.3(b),
if any Employee ceases to be in Continuous Status as an Employee, he or any
Transferee may, but only within thirty (30) days or such other period of time
not exceeding three (3) months as is determined by the Committee (or, provided
that the applicable Option is not to be treated as an Incentive Stock Option,
such longer period of time as may be determined by the Committee) after the date
he ceases to be an Employee, exercise his Option to the extent that he or any
Transferee was entitled to exercise it as of the date of such termination. To
the extent that he or any Transferee was not entitled to exercise the Option at
the date of such termination, or if he or any Transferee does not exercise such
Option (which he or any Transferee was entitled to exercise) within the time
specified herein, the Option shall terminate. If any Employee ceases to serve as
an Employee as a result of a termination for cause (as determined by the
Committee), any Option held by such Employee or any Transferee shall terminate
immediately and automatically on the date of his termination as an Employee
unless otherwise determined by the Committee. Notwithstanding the foregoing, if
an Employee ceases to be in Continuous Status as an Employee solely due to a
reorganization, merger, consolidation, spin-off, combination, re-assignment to
another member of the affiliated group of which the Company is a member or other
similar corporate transaction or event, the Committee may, in its discretion,
suspend the operation of this Section 7.3(b); provided that the Employee shall
execute an agreement, in form and substance satisfactory to the Committee,
waiving such Employee’s right to have such Employee’s Options treated as
Incentive Stock Options from and after a date determined by the Committee which
shall be no later than three months from the date on which such Employee ceases
to be in Continuous Status as an Employee, and such Employee’s Options shall
thereafter be treated as Nonqualified Options for all purposes.
     (c) Disability of Optionee. Notwithstanding the provisions of
Section 7.3(b) above, in the event an Employee is unable to continue his
employment as a result of his Disability, he or any Transferee may, but only
within three (3) months or such other period of time not exceeding twelve
(12) months as is determined by the Committee (or, provided that the applicable
Option is not to be treated as an Incentive Stock Option, such longer period of
time as may be determined by the Committee) from the date of termination of
employment, exercise his Option to the extent he or any Transferee was entitled
to exercise it at the date of such Disability. To the extent that he or any
Transferee was not entitled to exercise the Option at the date of Disability, or
if he or any Transferee does not exercise such Option (which he or any
Transferee was entitled to exercise) within the time specified herein, the
Option shall terminate.
     (d) Death of Optionee. In the event of the death of an Optionee:
          (i) during the term of the Option and who is at the time of his death
an Employee and who shall have been in Continuous Status as an Employee since
the date of grant of the Option, the Option may be exercised at any time within
twelve (12) months (or, provided that the applicable Option is not to be treated
as an Incentive Stock Option, such longer period of time as may be determined by
the Committee) following the date of death, by the Optionee’s estate, by a
person who acquired the right to exercise the Option by bequest or inheritance,
or by

8



--------------------------------------------------------------------------------



 



any Transferee, as the case may be, but only to the extent of the right to
exercise that would have accrued had the Optionee continued living one (1) month
after the date of death; or (ii) within thirty (30) days or such other period of
time not exceeding three (3) months as is determined by the Committee (or,
provided that the applicable Option is not to be treated as an Incentive Stock
Option, such longer period of time as may be determined by the Committee) after
the termination of Continuous Status as an Employee, the Option may be
exercised, at any time within three (3) months following the date of death, by
the Optionee’s estate, by a person who acquired the right to exercise the Option
by bequest or inheritance, or by any Transferee, as the case may be, but only to
the extent of the right to exercise that had accrued at the date of termination.
     7.4 Transferability Of Options. During an Optionee’s lifetime, an Option
may be exercisable only by the Optionee and an Option granted under the Plan and
the rights and privileges conferred thereby shall not be subject to execution,
attachment or similar process and may not be sold, pledged, assigned,
hypothecated, transferred or otherwise disposed of in any manner (whether by
operation of law or otherwise) other than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, to the extent permitted by
applicable law and Rule 16b-3, the Committee may determine that an Option may be
transferred by an Optionee to any of the following: (1) a family member of the
Optionee; (2) a trust established primarily for the benefit of the Optionee
and/or a family member of said Optionee in which the Optionee and/or one or more
of his family members collectively have a more than 50% beneficial interest;
(3) a foundation in which such persons collectively control the management of
assets; (4) any other legal entity in which such persons collectively own more
than 50% of the voting interests; or (5) any charitable organization exempt from
income tax under Section 501(c)(3) of the Code (collectively, a “Transferee”);
provided, however, in no event shall an Incentive Stock Option be transferable
if such transferability would violate the applicable requirements under
Section 422 of the Code. Any other attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of any Option under the Plan or of any right or
privilege conferred thereby, contrary to the provisions of the Plan, or the sale
or levy or any attachment or similar process upon the rights and privileges
conferred hereby, shall be null and void.
     8. RESTRICTED STOCK AWARDS.
     8.1 In General.
     (a) Each Restricted Stock Award shall be evidenced by an Award Notice
issued by the Committee to the Award Recipient containing such terms and
conditions not inconsistent with the Plan as the Committee may, in its
discretion, prescribe, including, without limitation, any of the following terms
or conditions:
          (i) the number of Shares covered by the Restricted Stock Award;

9



--------------------------------------------------------------------------------



 



          (ii) the amount (if any) which the Award Recipient shall be required
to pay to the Company in consideration for the issuance of such Shares (which
shall in no event be less than the minimum amount required for such Shares to be
validly issued, fully paid and nonassessable under applicable law);
          (iii) whether the Restricted Stock Award is a Performance-Based Award
and, if it is, the applicable Performance Goal or Performance Goals;
          (iv) the date of grant of the Restricted Stock Award; and
          (v) the vesting date for the Restricted Stock Award;
     (b) All Restricted Stock Awards shall be in the form of issued and
outstanding Shares that shall be either:
          (i) registered in the name of the Committee for the benefit of the
Award Recipient and held by the Committee pending the vesting or forfeiture of
the Restricted Stock Award;
          (ii) registered in the name of Award Recipient and held by the
Committee, together with a stock power executed by the Award Recipient in favor
of the Committee, pending the vesting or forfeiture of the Restricted Stock
Award; or
          (iii) registered in the name of and delivered to the Award Recipient.
     In any event, the certificates evidencing the Shares shall at all times
prior to the applicable vesting date bear the following legend:
     The Class A Common Stock evidenced hereby is subject to the terms of a
Restricted Stock Award agreement between BankAtlantic Bancorp, Inc. and [Name of
Award Recipient] dated [Date] made pursuant to the terms of the BankAtlantic
Bancorp, Inc. 2005 Restricted Stock and Option Plan, copies of which are on file
at the executive offices of BankAtlantic Bancorp, Inc., and may not be sold,
encumbered, hypothecated or otherwise transferred except in accordance with the
terms of such Plan and Agreement.
     and/or such other restrictive legend as the Committee, in its discretion,
may specify.
     (c) Except as otherwise provided by the Committee, a Restricted Stock Award
shall not be transferable by the Award Recipient other than by will or by the
laws of descent and distribution, and the Shares granted pursuant to such
Restricted Stock Award shall be distributable, during the lifetime of the Award
Recipient, only to the Award Recipient.

10



--------------------------------------------------------------------------------



 



     8.2 Vesting Date.
     (a) The vesting date for each Restricted Stock Award shall be determined by
the Committee and specified in the Award Notice and, if no date is specified in
the Award Notice, shall be the first anniversary of the date on which the
Restricted Stock Award is granted. Unless otherwise determined by the Committee
and specified in the Award Notice:
          (i) if the Service of an Award Recipient is terminated prior to the
vesting date of a Restricted Stock Award for any reason other than death or
Disability, any unvested Shares shall be forfeited without consideration (other
than a refund to the Award Recipient of an amount equal to the lesser of (A) the
cash amount, if any, actually paid by the Award Recipient to the Company for the
Shares being forfeited and (B) the Fair Market Value of such Shares on the date
of forfeiture);
          (ii) if the Service of an Award Recipient is terminated prior to the
vesting date of a Restricted Stock Award on account of death or Disability, any
unvested Shares with a vesting date that is during the period of six (6) months
beginning on the date of termination of Service shall become vested on the date
of termination of Service and any remaining unvested Shares forfeited without
consideration (other than a refund to the Award Recipient of an amount equal to
the lesser of (A) the cash amount, if any, actually paid by the Award Recipient
to the Company for the Shares being forfeited and (B) the Fair Market Value of
such Shares on the date of forfeiture); and
     8.3 Performance-Based Restricted Stock Awards.
     (a) At the time it grants a Performance-Based Restricted Stock Award, the
Committee shall establish one or more Performance Goals the attainment of which
shall be a condition of the Award Recipient’s right to retain the related
Shares. The Performance Goals shall be selected from among the following:
          (i) earnings per share;
          (ii) net income;
          (iii) return on average equity;
          (iv) return on average assets;
          (v) core earnings;
          (vi) stock price;
          (vii) strategic business objectives, consisting of one or more
objectives based on meeting specified cost targets, business expansion goals,
goals relating to acquisitions or divestitures, revenue targets or business
development goals;

11



--------------------------------------------------------------------------------



 



          (viii) except in the case of a Covered Employee, any other performance
criteria established by the Committee;
          (ix) any combination of (i) through (viii) above.
     Performance Goals may be established on the basis of reported earnings or
cash earnings, and consolidated results or individual business units and may, in
the discretion of the Committee, include or exclude extraordinary items and/or
the results of discontinued operations. Each Performance Goal may be expressed
on an absolute and/or relative basis, may be based on or otherwise employ
comparisons based on internal targets, the past performance of the Company (or
individual business units) and/or the past or current performance of other
companies.
     (b) At the time it grants a Performance-Based Restricted Stock Award, the
Committee shall establish a Performance Measurement Period for each Performance
Goal. The Performance Measurement Period shall be the period over which the
Performance Goal is measured and its attainment is determined. If the Committee
establishes a Performance Goal but fails to specify a Performance Measurement
Period, the Performance Measurement Period shall be:
          (i) if the Performance-Based Restricted Stock Award is granted during
the first three months of the Company’s fiscal year, the fiscal year of the
Company in which the Performance-Based Restricted Stock Award is granted; and
          (ii) in all other cases, the period of four (4) consecutive fiscal
quarters of the Company that begins with the fiscal quarter in which the
Performance-Based Restricted Stock Award is granted.
     (c) Within a reasonable period of time as shall be determined by the
Committee following the end of each Performance Measurement Period, the
Committee shall determine, on the basis of such evidence as it deems
appropriate, whether the Performance Goals for such Performance Measurement
Period have been attained and, if they have been obtained, shall certify such
fact in writing.
     (d) If the Performance Goals for a Performance-Based Restricted Stock Award
have been determined by the Committee to have been attained and certified, the
Committee shall either:
          (i) if the relevant vesting date has occurred, cause the ownership of
the Shares subject to such Restricted Stock Award, together with all dividends
and other distributions with respect thereto that have been accumulated, to be
transferred on the stock transfer records of the Company, free of any
restrictive legend other than as may be required by applicable law, to the Award
Recipient;

12



--------------------------------------------------------------------------------



 



          (ii) in all other cases, continue the Shares in their current status
pending the occurrence of the relevant vesting date or forfeiture of the Shares.
     If any one or more of the relevant Performance Goals have been determined
by the Committee to not have been attained, all of the Shares subject to such
Restricted Stock Award shall be forfeited without consideration (other than a
refund to the Award Recipient of an amount equal to the lesser of (A) the cash
amount, if any, actually paid by the Award Recipient to the Company for the
Shares being forfeited and (B) the Fair Market Value of such Shares on the date
of forfeiture).
     (e) If the Performance Goals for any Performance Measurement Period shall
have been affected by special factors (including material changes in accounting
policies or practices, material acquisitions or dispositions of property, or
other unusual items) that in the Committee’s judgment should or should not be
taken into account, in whole or in part, in the equitable administration of the
Plan, the Committee may, for any purpose of the Plan, adjust such Performance
Goals and make payments accordingly under the Plan; provided, however, that any
adjustments made in accordance with or for the purposes of this section 8.3(e)
shall be disregarded for purposes of calculating the Performance Goals for a
Performance-Based Restricted Stock Award to a Covered Employee if and to the
extent that such adjustments would have the effect of increasing the amount of a
Restricted Stock Award to such Covered Employee.
     8.4 Dividend Rights. Unless the Committee determines otherwise with respect
to any Restricted Stock Award and specifies such determination in the relevant
Award Notice, any dividends or distributions declared and paid with respect to
Shares subject to the Restricted Stock Award, whether or not in cash, shall be
held and accumulated for distribution at the same time and subject to the same
terms and conditions as the underlying Shares.
     8.5 Voting Rights. Unless the Committee determines otherwise with respect
to any Restricted Stock Award and specifies such determination in the relevant
Award Notice, voting rights appurtenant to the Shares subject to the Restricted
Stock Award, shall be exercised by the Committee in its discretion.
     8.6 Tender Offers. Each Award Recipient shall have the right to respond, or
to direct the response, with respect to the issued Shares related to its
Restricted Stock Award, to any tender offer, exchange offer or other offer made
to the holders of Shares. Such a direction for any such Shares shall be given by
completing and filing, with the inspector of elections, the trustee or such
other person who shall be independent of the Company as the Committee shall
designate in the direction, a written direction in the form and manner
prescribed by the Committee. If no such direction is given, then the Shares
shall not be tendered.

13



--------------------------------------------------------------------------------



 



     8.7 Designation of Beneficiary. An Award Recipient may designate a
Beneficiary to receive any unvested Shares that become available for
distribution on the date of his death. Such designation (and any change or
revocation of such designation) shall be made in writing in the form and manner
prescribed by the Committee. In the event that the Beneficiary designated by an
Award Recipient dies prior to the Award Recipient, or in the event that no
Beneficiary has been designated, any vested Shares that become available for
distribution on the Award Recipient’s death shall be paid to the executor or
administrator of the Award Recipient’s estate, or if no such executor or
administrator is appointed within such time as the Committee, in its sole
discretion, shall deem reasonable, to such one or more of the spouse and
descendants and blood relatives of such deceased person as the Committee may
select.
     8.8 Taxes. The Company or the Committee shall have the right to require any
person entitled to receive Shares pursuant to a Restricted Stock Award to pay
the amount of any tax which is required to be withheld with respect to such
Shares, or, in lieu thereof, to retain, or to sell without notice, a sufficient
number of Shares to cover the amount required to be withheld.
     9. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR MERGER.
     Subject to any required action by the shareholders of the Company, in the
event any recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or exchange of Class A Common
Stock or other securities, stock dividend or other special and nonrecurring
dividend or distribution (whether in the form of cash, securities or other
property), liquidation, dissolution, or other similar corporate transaction or
event, affects the Class A Common Stock such that an adjustment is appropriate
in the Committee’s discretion in order to prevent dilution or enlargement of the
rights of Optionees and Award Recipients under the Plan, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of (i) the
number and kind of shares of Class A Common Stock or other securities deemed to
be available thereafter for grants of Options and Restricted Stock Awards under
the Plan in the aggregate to all eligible individuals and individually to any
one eligible individual, (ii) the number and kind of shares of Class A Common
Stock or other securities that may be delivered or deliverable in respect of
outstanding Options or Restricted Stock Awards, and (iii) the exercise price of
Options. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Options and Restricted
Stock Awards (including, without limitation, cancellation of Options or
Restricted Stock Awards in exchange for the in-the-money value, if any, of the
vested portion thereof, or substitution of Options or Restricted Stock Awards
using stock of a successor or other entity) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence) affecting the Company or any Subsidiary or the financial
statements of the Company or any Subsidiary, or in response to changes in
applicable laws, regulations, or account principles; provided, however, that any
such adjustment to an Option or Performance-Based Restricted Stock Award granted
to a Covered Employee with respect to the Company or its Parent or Subsidiaries
shall conform to the requirements of section 162(m) of the Code and the
regulations thereunder then in effect. In addition, each such adjustment with
respect to an Incentive Stock Option shall comply with the rules of Section
424(a) of the Code (or any successor provision), and in no event shall any
adjustment be made which would render any Incentive Stock Option granted
hereunder other than an “incentive stock option” as defined in Section 422 of
the Code. The Committee’s determination shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Class A Common Stock subject to an Option or
Restricted Stock Award.

14



--------------------------------------------------------------------------------



 



     In the event of the proposed dissolution or liquidation of the Company, or
in the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation, the
Committee or the Board of Directors may determine, in its discretion, that
(i) if any such transaction is effected in a manner that holders of Class A
Common Stock will be entitled to receive stock or other securities in exchange
for such shares, then, as a condition of such transaction, lawful and adequate
provision shall be made whereby the provisions of the Plan and the Options
granted hereunder shall thereafter be applicable, as nearly equivalent as may be
practicable, in relation to any shares of stock or securities thereafter
deliverable upon the exercise of any Option or (ii) the Option will terminate
immediately prior to the consummation of such proposed transaction. The
Committee or the Board of Directors may, in the exercise of its sole discretion
in such instances, declare that any Option shall terminate as of a date fixed by
the Committee or the Board of Directors and give each Optionee or Transferee, if
applicable, the right to exercise his Option as to all or any part of the
Optioned Stock, including Shares as to which the Option would not otherwise be
exercisable; provided, however, that the Committee may, at any time prior to the
consummation of such merger, consolidation or other business reorganization,
direct that all, but not less than all, outstanding Options be cancelled as of
the effective date of such merger, consolidation or other business
reorganization in exchange for a cash payment per optioned Share equal to the
excess (if any) of the value exchanged for an outstanding Share in such merger,
consolidation or other business reorganization over the exercise price of the
Option being cancelled.
     In the event of any merger, consolidation, or other business reorganization
in which the Company is not the surviving entity, any Restricted Stock Award
with respect to which Shares had been awarded to an Award Recipient shall be
adjusted by allocating to the Award Recipient the amount of money, stock,
securities or other property to be received by the other shareholders of record,
and such money, stock, securities or other property shall be subject to the same
terms and conditions of the Restricted Stock Award that applied to the Shares
for which it has been exchanged.
     Without limiting the generality of the foregoing, the existence of
outstanding Options or Restricted Stock Awards granted under the Plan shall not
affect in any manner the right or power of the Company to make, authorize or
consummate (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; (ii) any
merger or consolidation of the Company; (iii) any issuance by the Company of
debt securities or preferred or preference stock that would rank above the
Shares subject to outstanding Options or Restricted Stock Awards; (iv) the
dissolution or liquidation of the Company; (v) any sale, transfer or assignment
of all or any part of the assets or business of the Company; or (vi) any other
corporate act or proceeding, whether of a similar character or otherwise.

15



--------------------------------------------------------------------------------



 



     10. TIME FOR GRANTING OPTIONS AND RESTRICTED STOCK AWARDS.
     The date of grant of an Option or Restricted Stock Award shall, for all
purposes, be the date on which the Committee makes the determination granting
such Option or Restricted Stock Award or such later date as the Committee may
specify. Notice of the determination shall be given to each Optionee or Award
Recipient within a reasonable time after the date of such grant.
     11. AMENDMENT AND TERMINATION OF THE PLAN.
          11.1 Committee Action; Shareholders’ Approval. Subject to applicable
laws and regulations, the Committee or the Board of Directors may amend or
terminate the Plan from time to time in such respects as the Committee or the
Board of Directors may deem advisable, without the approval of the Company’s
shareholders.
          11.2 Effect of Amendment or Termination. No amendment or termination
or modification of the Plan shall in any manner affect any Option or Restricted
Stock Award theretofore granted without the consent of the Optionee or Award
Recipient, except that the Committee or the Board of Directors may amend or
modify the Plan in a manner that does affect Options or Restricted Stock Awards
theretofore granted upon a finding by the Committee or the Board of Directors
that such amendment or modification is in the best interest of Shareholders,
Optionees or Award Recipients.
     12. CONDITIONS UPON ISSUANCE OF SHARES. Shares shall not be issued pursuant
to the exercise of an Option or delivered with respect to a Restricted Stock
Award unless the exercise of such Option and the issuance and delivery of such
Shares pursuant thereto or the grant of a Restricted Stock Award and the
delivery of Shares with respect thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder, and
the requirements of any stock exchange upon which the Shares may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.
     As a condition to the exercise of an Option, grant of a Restricted Stock
Award or delivery of Shares with respect to a Restricted Stock Award, the
Company may require the Person exercising such Option or acquiring such Shares
or Restricted Stock Award to represent and warrant at the time of any such
exercise, grant or acquisition that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law. The Company shall not
be required to deliver any Shares under the Plan prior to (i) the admission of
such Shares to listing on any stock exchange on which Shares may then be listed,
or (ii) the completion of such registration or other qualification under any
state or federal law, rule or regulation as the Committee shall determine to be
necessary or advisable.

16



--------------------------------------------------------------------------------



 



     13. RESERVATION OF SHARES. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.
     14. STOCK OPTION AGREEMENT; AWARD NOTICE. Options shall be evidenced by
written option agreements and Restricted Stock Awards shall be evidenced by
Award Notices, each in such form as the Board of Directors or the Committee
shall approve.
     15. SHAREHOLDER APPROVAL. Continuance of the Plan shall be subject to
approval by the shareholders of the Company entitled to vote thereon within
twelve months after the date the Plan is adopted. If such shareholder approval
is obtained at a duly held shareholders’ meeting, it may be obtained by the
affirmative vote of the holders of outstanding shares of the Company’s common
stock representing a majority of the votes entitled to be cast thereon. No
Performance-Based Restricted Stock Awards shall be granted after the fifth (5th)
anniversary of the date the Plan is adopted unless, prior to such date, the
listing of permissible Performance Goals set forth in Section 8.3 shall have
been re-approved by the shareholders of the Company in the manner required by
Section 162(m) of the Code and the regulations thereunder.
     16. OTHER PROVISIONS. The Stock Option Agreements or Award Notices
authorized under the Plan may contain such other provisions, including, without
limitation, restrictions upon the exercise of the Option or vesting of the
Restricted Stock Award, as the Board of Directors or the Committee shall deem
advisable. Any Incentive Stock Option Agreement shall contain such limitations
and restrictions upon the exercise of the Incentive Stock Option as shall be
necessary in order that such Option will be an incentive stock option as defined
in Section 422 of the Code.
     17. INDEMNIFICATION OF COMMITTEE MEMBERS. In addition to such other rights
of indemnification they may have as directors, the members of the Committee
shall be indemnified by the Company against the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal thereon, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any Option or Restricted
Stock Award granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such
Committee member is liable for gross negligence or misconduct in the performance
of his duties; provided that within sixty (60) days after institution of any
such action, suit or proceeding a Committee member shall in writing offer the
Company the opportunity, at its own expense, to handle and defend the same.

17



--------------------------------------------------------------------------------



 



     18. NO OBLIGATION TO EXERCISE OPTION. The granting of an Option shall
impose no obligation upon the Optionee to exercise such Option.
     19. WITHHOLDINGS; TAX MATTERS.
          19.1 The Company shall have the right to deduct from all amounts paid
by the Company in cash with respect to an Option under the Plan any taxes
required by law to be withheld with respect to such Option. Where any Person is
entitled to receive Shares pursuant to the exercise of an Option, the Company
shall have the right to require such Person to pay to the Company the amount of
any tax which the Company is required to withhold with respect to such Shares,
or, in lieu thereof, to retain, or to sell without notice, a sufficient number
of Shares to cover the minimum amount required to be withheld. To the extent
determined by the Committee and specified in the Option Agreement, an Option
holder shall have the right to direct the Company to satisfy the minimum
required federal, state and local tax withholding by reducing the number of
Shares subject to the Option (without issuance of such Shares to the Option
holder) by a number equal to the quotient of (a) the total minimum amount of
required tax withholding divided by (b) the excess of the Fair Market Value of a
Share on the Option exercise date over the Option exercise price per Share.
          19.2 If and to the extent permitted by the Committee and specified in
an Award Notice for a Restricted Stock Award other than a Performance-Based
Restricted Stock Award, an Award Recipient may be permitted or required to make
an election under section 83(b) of the Code to include the compensation related
thereto in income for federal income tax purposes at the time of issuance of the
Shares to such Award Recipient instead of at a subsequent vesting date. In such
event, the Shares issued prior to their vesting date shall be issued in
certificated form only, and the certificates therefor shall bear the following
legend:
The Class A Common Stock evidenced hereby is subject to the terms of a
Restricted Stock Award agreement between BankAtlantic Bancorp, Inc. and [Name of
Recipient] dated [Date] made pursuant to the terms of the BankAtlantic Bancorp,
Inc. 2005 Restricted Stock and Option Plan, copies of which are on file at the
executive offices of BankAtlantic Bancorp, Inc., and may not be sold,
encumbered, hypothecated or otherwise transferred except in accordance with the
terms of such Plan and Agreement.

18



--------------------------------------------------------------------------------



 



or such other restrictive legend as the Committee, in its discretion, may
specify. In the event of the Award Recipient’s termination of Service prior to
the relevant vesting date or forfeiture of the Shares for any other reason, the
Award Recipient shall be required to return all forfeited Shares to the Company
without consideration therefor (other than a refund to the Award Recipient of an
amount equal to the lesser of (A) the cash amount, if any, actually paid by the
Award Recipient to the Company for the Shares being forfeited and (B) the Fair
Market Value of such Shares on the date of forfeiture).
     20. OTHER COMPENSATION PLANS. The adoption of the Plan shall not affect any
other stock option or incentive or other compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of incentive or other compensation for employees
and directors of the Company or any Subsidiary.
     21. SINGULAR, PLURAL; GENDER. Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender.
     22. HEADINGS, ETC. NO PART OF PLAN. Headings of Articles and Sections
hereof are inserted for convenience and reference; they constitute no part of
the Plan.
     23. SEVERABILITY. If any provision of the Plan is held to be invalid or
unenforceable by a court of competent jurisdiction, then such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of the Plan and the provision held to be invalid or unenforceable
shall be enforced as nearly as possible according to its original terms and
intent to eliminate such invalidity or unenforceability.

19